DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 10 and 12 are amended;  Claims 13 and 14 are cancelled;  Claims 10 and 12 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 11/03/2022 have been fully considered but they are moot, in light of the amendments to the claims, a new ground of rejection is presented over Yiu et al. (US 20190387424 A1) in view of Axmon et al. (US 20160088534 A1), see the office action for details.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 20190387424 A1) in view of Axmon et al. (US 20160088534 A1). 

Regarding claim 10, Yiu et al. discloses a radio communication system (Yiu et al., FIG. 1, system 100) that includes a user device (Yiu et al., FIG. 1, UE 102), a master node of LTE system (Yiu et al., FIG. 1, master node/MN 106) and a secondary node of NR system (Yiu et al., FIG. 1, secondary node/SN 104), wherein: 
the master node comprises a first transmitter (Yiu et al., FIG. 4, MN RF circuitry 406; [0082] the UE and the RAN node may utilize a Uu interface (LTE-Uu interface) to exchange control plane data via a protocol stack comprising PHY, MAC, RLC, PDCP, and RRC layers) that transmits a measurement configuration of the LTE system to the user device (Yiu et al., [0017] in LTE dual connectivity (DC), measurement configuration/measurement object (frequency, CSI-RS configuration, etc.) and the reporting criteria and linking between the measurement object and the reporting criteria is decided and configured by a master enhanced node B (MeNB) in relation to [0020] the MN can send UE directly a second measurement configuration message using RRC; see also [0109]), and 
the secondary node comprises a second transmitter (Yiu et al., FIG. 4, SN RF circuitry 406) that transmits a measurement configuration of the NR system to the user device (Yiu et al., [0016] the SN configures and transmits a measurement configuration to the UE directly in relation to [0018] in new radio (NR), a UE can be configured with a signaling radio bearer (SRB) with the SeNB or SN, which allows the UE to have a direct RRC level connection with the SeNB or SN and [0020] the SN can send the UE directly a first measurement configuration message using RRC; see also [0109]), wherein 
the user device comprises a processor (Yiu et al., FIG. 4, UE CPU 404E) that measures reception quality of a target cell for a number of carriers such that the number does not exceed a number of measurements that can be performed by the user device (Yiu et al., [0015] for example, only one measurement object configuration is allowed for a frequency, but both MN and SN can provide measurement reporting configurations on the same measurement object in relation to [0020] based on the configurations received, the UE can transmit a first measurement report to the SN and a second measurement report for the MN), based on the measurement configurations of the LTE system and the NR system during dual connectivity (Yiu et al., [0015] the UE can send measurement reports for the same measurement object to both MN and SN or the node that configured the reporting criteria configuration in relation to [0019] the system can be an LTE-NR DC with an MeNB and an SN or an MN with an SeNB) in which the user device is connected to the master node and the secondary node (Yiu et al., [0095] the UE first wireless interface is configured to be wirelessly coupled to a master node (MN) in evolved universal mobile telecommunications system terrestrial radio access network new radio-dual connectivity (EN-DC) with the MN and a secondary node (SN) and the UE second wireless interface is configured to be wirelessly coupled to the SN in EN-DC with the MN and SN), and 
the master node and the secondary node adjust the number of carriers based on a number of carriers indicated via higher layer signaling (Yiu et al., [0016] the MN and SN communicate and coordinate a measurement configuration for the UE in relation to [0021] one measurement object configuration for a frequency is allowed, but both MN and SN can provide measurement reporting configurations on the same measurement object and allow the UE to send measurement reports for the same measurement object to both MN and SN or the node that configured the reporting criteria configuration and [0029] a final decision can reconfigure/remove the existing reporting configuration for the measurement object or add a new reporting configuration for the measurement object; see also [0105]).
Yiu et al. discloses in [0096] that the measurement object configuration of the UE is a radio resource (RRC) message; however, Yiu et al. does not expressly disclose the measurement object is based on a maximum number of carriers indicated via higher layer signaling.
Axmon et al. for example, from an analogous field of endeavor (Axmon et al., [0126] a network node may query the wireless device to determine whether it can support acquisition of target-cell information while simultaneously maintaining one or two active connections [in a multi-connectivity configuration]) discloses a measurement object based on a maximum number of carriers (Axmon et al., [0126] the determination may be made with respect to the combination of carriers relevant for that particular network area, and conditioned on the number of carriers not exceeding the capabilities of the wireless device, which is limited in terms of the number of carriers it can support in total).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement object is based on a maximum number of carriers indicated via higher layer signaling as taught by Axmon et al. with the system of Yiu et al. in order to not exceed the capabilities of the wireless device (Axmon et al., [0126]).

Regarding claim 12, Yiu et al. discloses a radio communication method using a user device (Yiu et al., FIG. 1, UE 102), a master node of LTE system (Yiu et al., FIG. 1, master node/MN 106) and a secondary node of NR system (Yiu et al., FIG. 1, secondary node/SN 104), wherein: 
the master node transmits a measurement configuration of the LTE system to the user device (Yiu et al., [0017] in LTE dual connectivity (DC), measurement configuration/measurement object (frequency, CSI-RS configuration, etc.) and the reporting criteria and linking between the measurement object and the reporting criteria is decided and configured by a master enhanced node B (MeNB) in relation to [0020] the MN can send UE directly a second measurement configuration message using RRC; see also [0109]), the secondary node transmits a measurement configuration of the NR system to the user device (Yiu et al., [0016] the SN configures and transmits a measurement configuration to the UE directly in relation to [0018] in new radio (NR), a UE can be configured with a signaling radio bearer (SRB) with the SeNB or SN, which allows the UE to have a direct RRC level connection with the SeNB or SN and [0020] the SN can send the UE directly a first measurement configuration message using RRC; see also [0109]), 
the user device measures reception quality of a target cell for a number of carriers such that the number does not exceed a number of measurements that can be performed by the user device (Yiu et al., [0015] for example, only one measurement object configuration is allowed for a frequency, but both MN and SN can provide measurement reporting configurations on the same measurement object in relation to [0020] based on the configurations received, the UE can transmit a first measurement report to the SN and a second measurement report for the MN), 
based on the measurement configurations of the LTE system and the NR system during dual connectivity (Yiu et al., [0015] the UE can send measurement reports for the same measurement object to both MN and SN or the node that configured the reporting criteria configuration in relation to [0019] the system can be an LTE-NR DC with an MeNB and an SN or an MN with an SeNB) in which the user device is connected to the master node and the secondary node (Yiu et al., [0095] the UE first wireless interface is configured to be wirelessly coupled to a master node (MN) in evolved universal mobile telecommunications system terrestrial radio access network new radio-dual connectivity (EN-DC) with the MN and a secondary node (SN) and the UE second wireless interface is configured to be wirelessly coupled to the SN in EN-DC with the MN and SN), and the master node and the secondary node adjust the number of carriers based on a number of carriers indicated via higher layer signaling (Yiu et al., [0016] the MN and SN communicate and coordinate a measurement configuration for the UE in relation to [0021] one measurement object configuration for a frequency is allowed, but both MN and SN can provide measurement reporting configurations on the same measurement object and allow the UE to send measurement reports for the same measurement object to both MN and SN or the node that configured the reporting criteria configuration and [0029] a final decision can reconfigure/remove the existing reporting configuration for the measurement object or add a new reporting configuration for the measurement object; see also [0105]).
Yiu et al. discloses in [0096] that the measurement object configuration of the UE is a radio resource (RRC) message; however, Yiu et al. does not expressly disclose the measurement object is based on a maximum number of carriers indicated via higher layer signaling.
Axmon et al. for example, from an analogous field of endeavor (Axmon et al., [0126] a network node may query the wireless device to determine whether it can support acquisition of target-cell information while simultaneously maintaining one or two active connections [in a multi-connectivity configuration]) discloses a measurement object based on a maximum number of carriers (Axmon et al., [0126] the determination may be made with respect to the combination of carriers relevant for that particular network area, and conditioned on the number of carriers not exceeding the capabilities of the wireless device, which is limited in terms of the number of carriers it can support in total).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement object is based on a maximum number of carriers indicated via higher layer signaling as taught by Axmon et al. with the system of Yiu et al. in order to not exceed the capabilities of the wireless device (Axmon et al., [0126]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416